Citation Nr: 0912968	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-40 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas that denied the Veteran's claim of 
entitlement to service connection for PTSD.  

This appeal was remanded in February 2008 for further 
development and now returns before the Board.


FINDINGS OF FACT

The preponderance of the evidence of record indicates that 
the Veteran does not have a diagnosis of PTSD related to any 
in service verifiable stressors.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

Here, the duty to notify was satisfied by way of a letters 
sent to the Veteran in January 2004, July 2005, March 2006, 
August 2006, and March 2008.  These letters informed the 
Veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the Veteran should provide.  Therefore, the Board finds that 
any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal.  The Veteran was also specifically informed of the 
law as it pertains to disability evaluations and effective 
dates in the March 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining service, VA, and private medical records, and 
providing the Veteran with a VA examination.  Consequently, 
and particularly in light of the two favorable decisions 
below, the Board finds that the duty to notify and assist has 
been satisfied.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for PTSD.  In this 
regard, the Board finds that while the Veteran has received 
several diagnoses of PTSD, he does not have a verifiable 
inservice stressor.  

Reviewing the evidence of record, the Veteran's service 
treatment records contain no complaints of, or treatment for, 
any psychiatric disorder, and the Veteran was specifically 
found to be psychiatrically normal during a December 1969 
separation examination.  The Veteran's MOS in service was 
that of a medical records specialist.  He was awarded the 
Vietnam Service Medal and the Vietnam Campaign Medal, and 
appears to have spent approximately a year in Vietnam, but 
there is no evidence of the Veteran having served in combat.  
Although the Veteran's MOS reflects an administrative 
position, the Veteran has reported he held several different 
positions in Vietnam, including as an Army medic,  being on 
"permanent guard duty", and being a medic on gun trucks.

The first evidence of record showing any psychiatric disorder 
is VA treatment records dated in February 2003, over 30 years 
after the Veteran's separation from service.  The Veteran 
then first reported that he was an army medic, and witnessed 
one of his fellow soldiers kill another solider, then kill 
himself.  The Veteran also reported that when he was in 
Vietnam, an incoming round exploded close to his position and 
knocked him off a bunker.  He reported that he had a head 
injury as a result of that and lost consciousness for an 
unknown period of time.  The Veteran was found to have a 
generalized anxiety disorder.  The Veteran's precipitating 
stressor at that time was found to be difficulties he had 
experienced in both his marriage and his occupation, which 
caused him to have an increased level of stress.  The 
examiner did indicate that the Veteran was vulnerable to this 
due to experiencing traumatic events while service in 
Vietnam, his history of relationship difficulties, and a 
probable genetic predisposition.

In March 2004, the Veteran was diagnosed with PTSD versus 
generalized anxiety disorder, based on his reported 
symptomatology.

A private counseling record dated July 2005 noted that the 
Veteran reported significant psychiatric symptomatology, and 
that the Veteran was currently receiving treatment at a VA 
PTSD center, but did not report that the Veteran had a 
diagnosis of PTSD.  The Veteran at that time also reported 
that he used alcohol and drugs heavily in service, such that 
he felt he was in a mental fog much of the time, and had 
significant gaps or loss of memory of time spent in Vietnam.

The Veteran was examined by a private psychologist in July 
2007.  At that time, he reported that he was seen by a 
"shrink" in Vietnam.  He also reported that a fellow 
solider he was friends with had killed a superior officer in 
Vietnam.  The Veteran also reported that he received mental 
health treatment during his time in nursing school, but was 
able to graduate with a degree in nursing.  The Veteran at 
this time also reported that he had seen other stressful 
situations, such as soldiers throwing C rations at children 
in order to kill them, and also reported that he was exposed 
to rocket and mortar fire in May or June of 1969.



Upon examination, the Veteran was found to have such 
symptomatology as impaired concentration, hypervigilance, 
exaggerated started response, flashbacks, poor judgment and 
insight, problems with mood, insomnia, anhedonia, and a 
history of thoughts of death and suicidal ideation.  The 
examiner indicated that, based on the Veteran's reported 
history, PTSD had been present since his separation from 
service.  The Veteran was diagnosed with PTSD, a depressive 
disorder, a dissociative disorder, alcohol abuse, cannabis 
abuse, and a personality disorder.

An attempt was made to verify Veteran's reported stressor of 
witnessing a fellow solider kill a superior officer, then 
himself.  In January 2007, it was found that the Veteran had 
not submitted sufficient evidence in his PTSD questionnaire 
such that his reported stressors could be verified.  Later, 
the Veteran submitted a record from a web site, which showed 
the name and other identifying information of the superior 
officer he reported witnessing being killed in service.  This 
information was forwarded to the U.S. Army and Joint Services 
Records Research Center (JSRRC), however, they reported they 
were unable to confirm that this particular person was killed 
during the Veteran's tour of duty, nor were they able to 
confirm the other reported suicide the Veteran witnessed. 

The Veteran also provided copies of several pages he felt 
verified his exposure to combat in service; however, these 
pages, which include a map of Vietnam, and general 
statistical information about death and injuries in service, 
do not show any information that can be specifically linked 
to the Veteran, or which shows in any way that he 
participated in combat.

An October 2008 statement from a social worker indicated that 
the Veteran had been under his care for PTSD since August 
2006.  He noted that the Veteran reported being a medic on 
gun trucks, as well as being on guard duty.  The examiner 
indicated that the Veteran's PTSD symptomatology, including 
"motor arrests" significantly interfered with his 
unemployability.

The Veteran received a VA examination in November 2008.  At 
that time, the Veteran reported dreaming about waking up in a 
ditch with dead people and about a 


time when he was in a village and was hit with a pistol and 
wound up stabbing someone.  He had 2-5 hours of sleep a 
night.  He indicated frequent thoughts about his time in 
Vietnam, often dealing with when he was blown out of a bunker 
with a rocket hit.  The Veteran reported that he had 
previously worked as a trauma nurse at a hospital and then 
later doing construction work for a company he started.  He 
also reported that he was not able to work currently because 
of headaches and problems moving his hands, as well as 
problems with his mind "shutting down."  

Upon examination, the Veteran was found to be cooperative, 
but often vague and difficult to elicit specific detailed 
information from.  Thought processes were logical, and the 
Veteran was not delusional or hallucinating.  Insight was 
limited and judgment was intact.  He denied suicidal intent 
or homicidal ideations, but he did have some suicidal 
ideation.  The Veteran was diagnosed with chronic PTSD, with 
a GAF of 49.

The examiner noted that it did appear as if the Veteran 
changed somewhat along the line either during his tour in 
Vietnam, or after.  However, it was difficult to specify 
specific PTSD symptoms.  In part, this was because he had 
given different reports to different examiners at different 
times.  He was noted to have been originally given a 
diagnosis of generalized disorder based on marked anxiety, 
when seen in March 2003.  In another situation he reported a 
stressor of his difficult relationship with a superior in the 
military, and that superior being shot by the Veteran's best 
friend who then killed himself, however, the examiner noted 
that this issue was not mentioned at all during the current 
examination.  The examiner indicated that he did not see 
where any stressor had been confirmed and he certainly saw no 
evidence of the stressors the Veteran reported during that 
examination being confirmed.  The examiner therefore 
concluded that he could not establish a nexus between a 
confirmed stressor and the Veteran's PTSD symptomatology.  In 
addition, the examiner pointed out that the Veteran has 
undergone neurological testing.  In at least one instance the 
validity of the MMPI-2 testing was questionable.  The 
examiner indicated that this could certainly be consistent 
with significant emotional distress.  However, the physician 
also pointed out that it was unclear to him how the 


Veteran was able to complete a nursing degree and have five 
years of experience as a trauma nurse, as the Veteran had 
reported doing on several occasions, and yet have symptoms of 
PTSD.  The examiner indicated that the Veteran's symptoms 
were moderate and have persisted for many years and occur 
nearly daily.  He reported that he also did not find evidence 
of a post military stressor that could account for the 
Veteran's PTSD symptoms.

Thus, the Board points out that there is evidence both for 
and against the Veteran having a diagnosis of PTSD.  However, 
even assuming the Veteran has a current valid diagnosis of 
PTSD, the Board points out that the Veteran's reported 
stressors, particularly of witnessing a murder/suicide in 
service, were unable to be confirmed.  The Veteran has not 
alleged that this incident took place during combat, such 
that the provisions of 38 U.S.C.A. § 1154(b) would be 
applicable.  The Veteran has not provided statements from 
other soldiers who witnessed the event, a specific time frame 
of the incident, or the names of others who witnessed this 
event.  An attempt was made to verify this stressor, however, 
the JSRRC indicated that it could not verify this stressor.  
Thus, credible supporting evidence that this reported in-
service stressor occurred has not been provided, a critical 
element of any claim for PTSD, and the Veteran's claim must 
fail on that element.

The Board also points out that, while the Board does not 
doubt the sincerity of the Veteran's belief that he 
experienced several stressful incidents in service, the 
existence of these stressful incidents is simply not 
supported by the evidence of record.  Although the Veteran 
reported being a combat medic and a guard in Vietnam, the 
Veteran's only MOS in service was that of a medical records 
specialist, which is not a combat MOS.  The Veteran reported 
incurring a traumatic brain injury, however, the Veteran's 
service treatment records do not show any such injury.  The 
Veteran also reported that he saw a "shrink" in service, 
but the Veteran's service treatment records show no 
psychiatric treatment and the Veteran was found on separation 
to be psychiatrically normal.  The Veteran himself has 
reported that he used so much drugs and alcohol in service 
that he has significant gaps in his memory, and the Veteran 
has often been found on examination to be a poor historian.  
Thus, the Board does not find the Veteran's statements of 
experiencing a stressor in service, in the absence of 
corroborating evidence, to be reliable.

The Board recognizes that the Veteran, as he holds a degree 
in nursing, may be competent to testify as to his diagnosis 
of PTSD, however, the fact remains that service connection 
for PTSD cannot be granted without a confirmed stressor, and, 
as noted above, no evidence has been presented verifying the 
Veteran's stressor.

Thus, the Board finds that the preponderance of the evidence 
of record shows that the Veteran does not have a verifiable 
stressor, an essential element of any PTSD claim.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


